Title: From George Washington to Ephraim Blaine, 7 April 1780
From: Washington, George
To: Blaine, Ephraim


          
            Sir
            Head Quarters Morris Town 7th April 1780
          
          I find myself under the painful necessity of writing to you on the subject of our Provision supplies. The inclosed return of today comprehends the whole the Issuing Commissary has. Colo Dunham according to a return of th⟨e 6th⟩ of the stores under his direction, makes th⟨e whole⟩ of the meat kind amount only to 218 Barre⟨ls⟩ of Pork 20 Cattle & 11,030 lb. of Beef—the last in the neighbourhood of Camp—the Cattle above 40 miles off in Sussex & the Pork distributed in not less

than six places from thirty to sixty miles distance, and without any good prospect of its being brought on, or at least in season. This is all the meat I can hear of, both in and out of Camp, except some Pork said to be at Burlington, the quantity unknown; so that from the best estimate that can be formed we have only a certainty of supplies for four days, taking into the account the 11,030 Beef in the vicinity of Camp & the 20 Cattle and supposing part of the meat last Issued to the Troops may still remain in their hands. It is possible that some part of the Pork may be got in, in the course of that time, but if this should fortunately be the case, it can be of little avail. I have said nothing on the subject of Bread because the prospect as to this for the present, is not quite so alarming; but our supplies of this also ⟨c⟩laim your most active exertions. I shall ⟨e⟩xpect to hear from you and to be informed ⟨o⟩f the prospects you have, and that you will ex⟨ert ev⟩ery nerve for the Armys relief. I am Sr Your Most Obet servant
          
            Go: Washingto⟨n⟩
          
        